NUMBER
13-05-687-CV
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                  CORPUS
CHRISTI - EDINBURG 
 
McALLEN CONSTRUCTION, INC.,                               Appellant,
 
                                           v.
 
BALLENGER CONSTRUCTION, INC.,                             Appellee.
 
                 On
appeal from the 275th 
District Court
                           of
Hidalgo County, Texas.
 
                     MEMORANDUM
OPINION
 
      Before
Chief Justice Valdez and Justices Hinojosa and Garza
Memorandum
Opinion Per Curiam
 




Appellant, McALLEN CONSTRUCTION, INC., perfected an
appeal from a judgment entered by the 275th District Court of Hidalgo County, Texas, in cause number C-389-02-E.  After the record was filed, appellant filed a
motion to dismiss the appeal.  In the
motion, appellant states it no longer wishes to prosecute this appeal.  Appellant requests that this Court dismiss
the appeal.
The Court, having considered the documents on file and appellant=s motion to dismiss
the appeal, is of the opinion that the motion should be granted.  Appellant=s motion to dismiss is granted, and the appeal is
hereby DISMISSED.
PER CURIAM
Memorandum Opinion
delivered and filed this
the 26th
day of January, 2006.